                Case 6:19-bk-05570-CCJ         Doc 25      Filed 11/15/19        Page 1 of 2



                                          ORDERED.

          Dated: November 14, 2019




                                UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION
                                        www.flmb.uscourts.gov

In re :                                                          Case Number 6:19-bk-05570-CCJ
                                                                 Chapter 7

Ilia A. Schulz,
                             Debtor(s).
______________________________________/

  AGREED ORDER GRANTING NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER’S
MOTION FOR RELIEF FROM THE AUTOMATIC STAY TO ENFORCE FINAL JUDGMENT
 OF FORECLOSURE OBTAINED AND CANCELLING HEARING ON DECEMBER 10, 2019

           THIS CASE came on for consideration upon Nationstar Mortgage LLC d/b/a Mr. Cooper’s Motion
for Relief from the Automatic Stay to Enforce Final Judgment of Foreclosure Obtained, dated September
16, 2019, (docket no. 11), and Trustee’s Response to Bank of America, N.A.’s Motion for Relief from the
Automatic Nationstar Mortgage LLC d/b/a Mr. Cooper’s Motion for Relief from the Automatic Stay to
Enforce Final Judgment of Foreclosure Obtained, dated October 21, 2019 (docket no. 16). Having reviewed
the Motion, the Response, the file, and otherwise being advised of the matter,
           Accordingly, it is
           ORDERED :
    1. The Motion is granted effective one hundred and eighty (180) days from the date of entry of this
           Order.
    2. The automatic stay arising by reason of 11 U.S.C. §362 is terminated as to Movant’s interest in the
           following real property :

           Lot 37, Block A, RESERVE AT BELMERE, according to the plat thereof as recorded in
           Plat Book 48, Pages 23 through 31, inclusive, of the Public Records of Orange County,
           Florida.
             Case 6:19-bk-05570-CCJ             Doc 25      Filed 11/15/19      Page 2 of 2




        a/k/a 1516 Glenwick Dr., Windermere, FL 34786
        Parcel ID No. 06-23-28-7326-01-370
    3. The Order Granting Relief from Stay is entered for the sole purpose of allowing Movant, its
        successors and/or assigns to complete in rem relief to take any and all steps necessary to exercise
        any and all rights it may have in the collateral, to gain possession of said collateral, to have such
        other and further in rem relief as is just, and that Movant, its successors and/or assigns shall not
        obtain in personam relief against the debtor.
    4. The effective date of the relief is one hundred and eighty (180) days from the signing of this Order.
    5. The hearing scheduled for 1:45 p.m. on December 10, 2019 is hereby cancelled.



                /s/ Kristen L. Henkel                     /s/ ReShaundra M. Suggs
                Kristen L. Henkel, Esq.                   ReShaundra M. Suggs, Esq.
                Florida Bar No. 81858                     Florida Bar No. 77094
                M. E. Henkel, P.A.                        Choice Legal Group, P.A.
                3560 South Magnolia Avenue                P.O. Box 771270
                Orlando, Florida 32806                    Coral Springs, FL 33077
                Telephone : (407) 438-6738                Telephone: (954) 453-0365
                Facsimile : (407) 858-9466                Fax: (954) 771-6052
                khenkel@mehenkel.com                      reshaundra.suggs@clegalgroup.com




Special Counsel Kristen L. Henkel is directed to serve a copy of this Order on interested parties and file a
proof of services within 3 days of entry of the Order.
